                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KYMERE CORBIN,                                 :
    Plaintiff,                                 :
                                               :
       v.                                      :       CIVIL ACTION NO. 19-CV-2480
                                               :
JULIO M. CORBIN, et al.,                       :
     Defendants.                               :

                                              ORDER

       AND NOW, this 17th day of June, 2019, upon consideration of Plaintiff Kymere Corbin’s

Motion to Proceed In Forma Pauperis (ECF No. 2), his Prisoner Trust Fund Account Statement

(ECF No. 6), and his pro se Amended Complaint (ECF No. 8), which raises claims under 42

U.S.C. § 1983, it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Kymere Corbin, #NB3324, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Warden of SCI Retreat or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Corbin’s inmate account; or (b) the

average monthly balance in Corbin’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Corbin’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to
Corbin’s inmate account until the fees are paid. Each payment shall reference the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this order to the Warden of SCI

Retreat.

        4.       The Complaint is DEEMED filed.

        5.       The Complaint is DISMISSED without prejudice as to all claims asserted

against Defendant Julio M. Algarin pursuant to 28 U.S.C. § 1915 (e)(2)(B)(ii).

        6.       Corbin is given thirty (30) days to file a second amended complaint. Any second

amended complaint shall identify all defendants in the caption of the second amended complaint

in addition to identifying them in the body of the second amended complaint and shall state the

basis for Corbin’s claims against each defendant. Corbin should provide enough information for

the Court to understand what happened to him, how each named Defendant acted to cause him

injury, and when the events occurred. When drafting his amended complaint, Corbin should be

mindful of the Court’s reasons for dismissing his claims as explained in the Court’s

Memorandum. Upon the filing of a second amended complaint, the Clerk shall not make service

until so ORDERED by the Court.

        7.       The Clerk of Court shall send Corbin a blank copy of the Court’s form

complaint to be used by a prisoner filing a civil rights action bearing the above civil action

number. Corbin may use this form to file his second amended complaint in the instant case if he

chooses to do so.

        8.       If Corbin fails to file a second amended complaint in accordance with paragraph
seven (6) of this Order, his case will proceed based on his Amended Complaint against the other

named Defendants only.


                                            BY THE COURT:


                                            /s/ Mitchell S. Goldberg
                                            MITCHELL S. GOLDBERG, J.
